--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 1

Exhibit 10.2

--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 2

MINERAL PROPERTY PURCHASE AGREEMENT

THIS AGREEMENT dated for reference January 18, 2008.

BETWEEN:

Rod Dubnick, of 253 De Havilland Ave. Air Ronge, Saskatchewan, Canada, S0J 3G0

(the "Vendor")

OF THE FIRST PART

AND:

Endeavor Explorations Inc., a body corporate, duly incorporated under the laws
of the Nevada and having an office at 1106 -1100 Harwood Street, Vancouver,
British Columbia, Canada, V6E 1R7

(the "Purchaser")

OF THE SECOND PART

W H E R E A S:

A.               The Vendor is the owner of eight mineral claims located in the
Uranium City area of Northern Saskatchewan known as the Martin Lake Properties,
as more particularly described in Schedule “A” hereto (collectively, the
"Claims");

B.               The parties have agreed that the Vendor will sell the Claims to
the Purchaser upon the terms and conditions hereinafter set forth;

                   NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration
of the mutual covenants and provisos herein contained, THE PARTIES HERETO AGREE
AS FOLLOWS:

1.

THE VENDOR'S REPRESENTATIONS

    1.1

The Vendor represents and warrants to the Purchaser that:


  (a)

The Vendor is the registered and beneficial owner of the mineral interests
comprising the Claims and holds the right to explore and develop the Claims;

        (b)

the Vendor, as beneficial owner of the Claims, holds all of the Claims free and
clear of all liens, charges and claims of type and the Vendor has free and
unimpeded right of access to the Claims and have use of the Claims surface for
the herein purposes;

        (c)

The Claims are duly and validly located and recorded in a good and miner-like
manner pursuant to the laws of Saskatchewan;

        (d)

There are no adverse claims or challenges against the Vendor's ownership of or
title to any of the Claims, nor any basis therefor, and there are and will be no
outstanding agreements or options to acquire or purchase the Claims or any
portion thereof during the term of this Agreement;

        (e)

the Vendor has the full right, authority and capacity to enter into this
Agreement without first obtaining the consent of any other person or body
corporate and the consummation of the transaction herein contemplated will not
conflict with or result in any breach of any covenants or agreements contained
in, or constitute a default under, or result in the creation of any encumbrance
under the


--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 3

provisions of any indenture, agreement or other instrument whatsoever to which
the Vendor is a party or by which he is bound or to which he is subject; and

  (f)

no proceedings are pending for, and the Vendor is unaware of any basis for, the
institution of any proceedings which could lead to the placing of either Vendor
in bankruptcy, or in any position similar to bankruptcy.

1.2                    The representations and warranties of the Vendor set out
in paragraph 1.1 above form a part of this Agreement and are conditions upon
which the Purchaser has relied in entering into this Agreement and shall survive
the acquisition of any interest in the Claims by the Purchaser.

2.

THE PURCHASER'S REPRESENTATIONS

                   The Purchaser warrants and represents to the Vendor that it
is a body corporate, duly incorporated under the laws of the State of Nevada
with full power and absolute capacity to enter into this Agreement and that the
terms of this Agreement have been authorized by all necessary corporate acts and
deeds in order to give effect to the terms hereof.

3.

SALE OF CLAIMS

3.1               The Vendor hereby agrees to sell a 100% exclusive rights, to
the exploration and recovery of all uranium resources on the eight claims and
the Vendor also agrees to provide the Purchaser “Right of first refusal” to any
resources other than uranium under the following terms:

  (a)

$10,000 initial payment upon closing.

        (b)

$280,000 future payments comprised of a $12,000 payment ninety two days from the
date of closing, and every ninety two days after that date to a maximum of
$280,000.

        (c)

10,000,000 restricted shares of the Purchaser’s common stock issued to Walter
Stunder.

        (d)

Two nominees for the appointment or election to the Purchaser’s board of
directors

        (e)

½ % Net Smelter Return to be retained by the Vendor and ½ %Net Smelter Return to
be retained by Walter Stunder.

3.2               Upon the receipt of the initial payment, the Vendor hereby
confirms that he will hold the Claims in trust for the Purchaser. Thereafter,
upon the request of the Purchaser, the Vendor shall assist the Purchaser to
record this Agreement with the appropriate mining recorder and, when required,
the Vendor shall further provide the Purchaser with such recordable documents as
the Purchaser and its counsel shall require to record the Purchaser’s due
interest in respect of the Claims.

4.

RIGHT TO ABANDON PROPERTY INTERESTS

4.1               Should the Purchaser, in its sole discretion, determine that
any part of the Claims no longer warrants further exploration and development,
then the Purchaser may abandon such interest provided the Purchaser returns the
Claims to the Vendor at least 60 days prior to any deadline for additional
assessment work to be completed.

5.

FURTHER ASSURANCES

5.1               The parties hereto agree to do or cause to be done all acts or
things necessary to implement and carry into effect the provisions and intent of
this Agreement.

5.2               The Purchaser agrees that in the event that the Purchaser
arranges a single equity financing of $500,000 or more, then the Purchaser will
pay all outstanding payments to the Vendor from the proceeds of that financing.

--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 4

5.3               In the event that the Purchaser is unable to raise a single
equity financing of $500,000 or more within 24 months of the closing date, the
Vendor reserves the right to demand full payment of any remaining balance owing
to be paid within 92 days of the aforementioned notice is given.

5.4               The Purchaser will be the operator of the property after the
execution of this agreement, and will be responsible for all property expenses
moving forward.

6.

FORCE MAJEURE

                   If the Purchaser is prevented from or delayed in complying
with any provisions of this Agreement by reasons of strikes, labour disputes,
lockouts, labour shortages, power shortages, fires, wars, acts of God,
governmental regulations restricting normal operations or any other reason or
reasons beyond the control of the Purchaser, the time limited for the
performance of the various provisions of this Agreement as set out above shall
be extended by a period of time equal in length to the period of such prevention
and delay, and the Purchaser, insofar as is possible, shall promptly give
written notice to the Vendor of the particulars of the reasons for any
prevention or delay under this section, and shall take all reasonable steps to
remove the cause of such prevention or delay and shall give written notice to
the Vendor as soon as such cause ceases to exist.

7.

CONFIDENTIAL INFORMATION

                   No information furnished by the Purchaser to the Vendor
hereunder in respect of the activities carried out on the Claims by the
Purchaser, or related to the sale of mineral products derived from the Claims,
shall be published by the Vendor without the prior written consent of the
Purchaser, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld.

8.

ENTIRE AGREEMENT

                   This Agreement constitutes the entire agreement to date
between the parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
parties hereto with respect to the subject matter of this Agreement.

9.

NOTICE

9.1               Any notice required to be given under this Agreement shall be
deemed to be well and sufficiently given if delivered by facsimile, or sent by
registered mail, in the case of the Vendor addressed as follows:

Rod Dubnick,
Box 332
Air Ronge, Saskatchewan
Canada, S0J 3G0

and in the case of the Purchaser addressed as follows:

Endeavor Explorations Inc.
1106 -1100 Harwood Street
Vancouver, British Columbia
Canada, V6E 1R7

and any notice given as aforesaid shall be deemed to have been given, if
delivered by facsimile, when transmitted, or if mailed, on the second business
day after the date of mailing.

9.2               Either party hereto may from time to time by notice in writing
change its address for the purpose of this section.

--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 5


10.

RELATIONSHIP OF PARTIES

                        Nothing contained in this Agreement shall, except to the
extent specifically authorized hereunder, be deemed to constitute either party
hereto a partner, agent or legal representative of the other party.

11.

TIME OF ESSENCE

                        Time shall be of the essence of this Agreement.



12.

TITLES



                        The titles to the respective sections hereof shall not
be deemed a part of this Agreement but shall be regarded as having been used for
convenience only.

13.

CURRENCY

                        All funds referred to under the terms of this Agreement
shall be funds designated in the lawful currency of Canada.

14.

APPLICABLE LAW

                        For all purposes, this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws prevailing
in the Province of Saskatchewan.

15.

ENUREMENT

                        This Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

16.

ASSIGNMENT

                        This agreement may be assigned by either party hereto
with the written consent of the other party which consent shall not be
unreasonably withheld.

IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.

                     ENDEAVOR EXPLORATIONS INC.         /s/ Rod Dubnick per: /s/
Belkis Jimenez __________________________________________                
__________________________________________ Rod Dubnick                  
 Authorized Signatory


--------------------------------------------------------------------------------


Form 8-K Endeavor Explorations Inc. Page 6

SCHEDULE "A"

Between ROD DUBNICK as Vendor
And ENDEAVOR EXPLORATIONS INC. as Purchaser

A.

Mineral Claims: Martin Lake Properties


Area  Claim #    Map Hectares Staking Date Expiry Date Jean Lake S-107437
74-N-10 180 Nov. 22, 2004 Nov 2008 Bertha Lake S-107438 74-N-10 88 Nov. 22, 2004
Nov 2009 Don Lake S-107439 74-N-10 48  Aug 3, 2004 July 2017 Emu Lake S-104372
74-N-10 55  Nov 24, 2004 Nov 2012 Don Lake S-107232 74-N10 53 June 30, 2005 Oct
2012 Jean Lake S-106693 74-N-10 920 June 30, 2005 June 2008 Bellgarde S-107925
74-N-10 115  July 4, 2005 July 2010 Lake           Fold Lake S-107926 74-N10 45
 July 4, 2005 June 2009 Total     1,504    

Located on Map Sheet NTS 74-N-10, Mining Division, in the Uranium city area of
Northern Saskatchewan, Canada.

--------------------------------------------------------------------------------

 